     Case 2:20-cv-00980-WBV-DPC Document 52 Filed 06/10/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


AHMED BAQER, ET AL.                                  CIVIL ACTION

VERSUS                                               NO. 20-980-WBV-DPC

ST. TAMMANY PARISH                                   SECTION: D (2)
GOVERNMENT, ET AL.
                                       ORDER
      Considering Plaintiffs’ Unopposed Emergency Motion for An Extension of Time

to File Response in Opposition to Defendants Rodney J. Strain and Greg Longino’s

Motion to Dismiss and to File Plaintiffs’ Motion for Class Certification (R. Doc. 49);

      IT IS HEREBY ORDERED that the Motion is GRANTED as modified. To

the extent Plaintiffs seek a three-month extension of their deadline to file a motion

for class certification, the Motion is GRANTED, and Plaintiffs shall have until

September 22, 2020 to seek class certification. To the extent Plaintiffs seek a four-

day extension of their June 8, 2020 deadline to file an opposition to the Defendants’

Motion to Dismiss Pursuant to Rule 12(b)(6) (R. Doc. 45), the Motion is GRANTED

in part, and Plaintiffs shall have until June 10, 2020 to file their opposition brief.

The Court notes that on June 9, 2020, Plaintiffs filed an untimely Response in

Opposition to Defendants Strain and Longino’s Motion to Dismiss (R. Doc. 51).

      The Court further notes that Plaintiffs’ Opposition brief was untimely
     Case 2:20-cv-00980-WBV-DPC Document 52 Filed 06/10/20 Page 2 of 2




despite the fact that it could have been timely-filed by any one of Plaintiffs’ six counsel

of record.

       New Orleans, Louisiana, June 10, 2020.




                                          ______________________________
                                          WENDY B. VITTER
                                          United States District Judge
